ON MOTION FOR REHEARING
The Appellant has filed a forceful motion for rehearing urging that we erred in holding that the second and third judgments are a nullity, and that we erred in holding that there is nothing in the second or third judgments or the orders preceding such judgments to indicate an intention by the trial Court to set aside or vacate its prior judgment.
Relying primarily upon Federal Underwriters Exchange v. Bailey, 175 S.W.2d 618 (Tex.Civ.App.—Dallas 1943, writ ref’d w.o. m.), Appellant urges that because the second judgment set aside the jury’s answer to Special Issue No. 1, provided additional attorney’s fees in the event of an appeal, and provided for interest from the date of the second judgment, that clearly the trial Court intended to vacate and set aside the first judgment, even though the second judgment does not expressly so state. If these changes alone vacate and set aside the first judgment, even though the Court does not so state in the second judgment, then the second judgment has been set aside and vacated by the third judgment which changed the provision for attorney’s *508fees on appeal and provided that interest would run from the date of the third judgment. Apparently, this has been the Appellant’s belief throughout these proceedings because the certificate of cash deposit filed by the Appellant in lieu of a cash bond reflects that the deposit was made to appeal from a judgment entered on July 20, 1976. In addition, the last point in the brief of Appellant concerns a complaint about attorney’s fees as provided for in the judgment signed and entered July 20, 1976.
If we should sustain the Appellant’s motion for rehearing and conclude that the second judgment vacated and set aside the first judgment, and that the third judgment vacated and set aside the second judgment, the Appellant would be before this Court without any assigned errors for our consideration. No motion for new trial was filed in the trial Court following the entry of the third judgment. This being a jury-tried case, a motion for new trial is a prerequisite to an appeal under Rule 324, Tex.R.Civ.P. All of the Appellant’s points of error in its original brief reflect that they are germane to an amended motion for new trial, and the amended motion for new trial filed on June 17, 1976, is expressly stated to be an attack upon the judgment “rendered * * on May 21, 1976.” There being no motion for new trial following the judgment entered on July 20, 1976, any error required to be assigned by such a motion has been waived. Should we be mistaken about the validity of the July judgment, we have examined the record and find no fundamental error.
The Appellant’s motion for rehearing is overruled.